Citation Nr: 0206669	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of cold 
injury.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to service connection for a pulmonary 
disability.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2000 and July 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

FINDINGS OF FACT

1.  The veteran has refused without good cause or adequate 
reason to report for VA examination.  

2.  There is no competent medical evidence which establishes 
a relationship between the veteran's period of service and 
his current bilateral hearing loss.

3.  The veteran has not identified, and the record does not 
reflect, the presence of a non-cardiopulmonary disease 
claimed to have resulted from exposure to cold.

4.  There is no competent medical evidence of record which 
serves to link the  veteran's currently-shown 
arteriosclerosis to his military service.

5.  There is no firm diagnosis of current pulmonary disease.

6.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to service 
connection for pulmonary disease, and the veteran has 
thwarted the VA's attempts to assist him in developing his 
claim.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.158 (2001).

2.  In the absence of a current disability resulting from 
cold injury during service, the claim for service connection 
is denied.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.158, 3.303 (2001).

3.  Service connection for arteriosclerosis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.158, 3.303, 3.307, 3.309 (2001).

4.  Service connection for a pulmonary disability is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.158, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The issues on appeal

The veteran seeks service connection for several claimed 
disabilities: bilateral hearing loss, residuals of a cold 
injury, arteriosclerotic heart disease and a pulmonary 
disability.  These issues were most recently addressed by the 
RO in an August 2001 supplemental statement of the case.

In written argument, most recently in a letter to the 
Chairman of the Board dated August 31, 2001, the veteran's 
attorney has raised a number of what he styles "issues" but 
which amount to contentions concerning perceived substantive 
and procedural defects in the development of this case by the 
RO.  For example, in three separate "issues", he variously 
asserts that a December 1999 VA examination was inadequate 
(for reasons unexplained, this assertion was made twice), 
"arbitrary and capricious", and that it should be "expunged" 
from the claims file [letter dated August 31, 2001 to the 
Chairman of the Board, page 1].  He also asserts that the RO 
has committed clear and unmistakable error, as defined in 
38 C.F.R. § 3.105.  He further asserts that the RO's reasons 
and bases were inadequate; that the RO has denied the veteran 
due process, as defined in 38 C.F.R. § 3.103; and that the RO 
has refused to apply the procedural protections set forth in 
38 U.S.C.A. § 5103(a).  

For reasons explained below, the Board believes that there 
are four issues on appeal.  These four issues have been 
listed on the title page of this decision.  The remainder of 
the so-called "issues" identified by the veteran's attorney 
amount to argument pertaining to alleged inadequate 
development of the case at the RO.  Although the veteran is 
free to raise such matters for consideration by the Board, 
they are not in and of themselves issues.

In general, the attorney's arguments as to the additional so-
called "issues" are unsupported by any references to 
pertinent legal precedent.  As an example, although he 
requested that the December 1999 VA examination report be 
"expunged . . . from the veterans [sic] VA claims folder" 
[August 31, 2001 letter to the Chairman of the Board, page 
1], he did not discuss whether the Board possesses any 
authority to do so.  He did not identify the relevant 
statute, 38 U.S.C. § 7104(a), which mandates that 
"[d]ecisions of the Board shall be based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record . . . " [emphasis added by the Board].   
He also failed to discuss a substantial body of case law 
which holds that the Board cannot ignore medical opinions of 
record.  See, e.g., Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991) ["[t]he conclusion of the examining VA psychiatrist is 
a medical conclusion, one which the BVA is not free to ignore 
or disregard."].  See also Gleicher v. Derwinski, 2 Vet. App. 
26, 29 (1991); Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991); Caldwell v. Derwinski, 1 Vet. App. 466, 470 (1991); 
Smith v. Derwinski,  2 Vet. App. 137, 141 (1992).  The 
attorney's request to have the report of the December 1999 VA 
examination  expunged from the claims file is, in short, 
unsupported by any cogent legal basis, is contrary to law and 
is meritless.  

The Board observes in passing that this attempt on the part 
of the veteran and his attorney to exclude evidence which 
they perceive to be unfavorable to his claim appears to be 
part of a larger effort to engineer the record and manipulate 
evidence to bring about the conclusion they seek.  This will 
be discussed in greater detail below. 

The attorney's claim that the RO has committed clear and 
unmistakable error (CUE) is also contrary to basic provisions 
of law.  A claim of clear and unmistakable error under the 
provisions of 38 C.F.R. § 3.105 is brought in the case of a 
final decision.  See 38 C.F.R. § 3.105(a) (2001) [referring 
to "previous determinations which are final and binding"].  
This case does not involve a final RO decision; the veteran 
has perfected a timely appeal to the Board and the claim 
remains open.  The veteran's attorney did not attempt to 
discuss the threshold matter of finality.  In the absence of 
a final RO decision, the matter of claimed CUE is simply 
inapplicable to this case.  

The attorney's arguments regarding the alleged violations of 
due process, as defined in 38 C.F.R. § 3.103 and 38 U.S.C.A. 
§ 5103(a), appear to boil down to several particular 
complaints:  1) the RO issued an "argumentative" and 
duplicative Statement of the Case in January 2001, 2) the RO 
"wantonly and willfully" ignored the "issues" raised by 
the attorney.  

The Board is unable to understand why the attorney believes 
the January 2001 Statement of the Case is duplicative of the 
June 2000 Statement of the Case.  The January Statement of 
the Case addressed a newly-raised issue, entitlement to 
service connection for arteriosclerotic heart disease, which 
was not addressed in the earlier June Statement of the Case.  
The RO is required by regulation to issue a Statement of the 
Case, which includes an explanation of the reasons for the 
denial.  See 38 C.F.R. §§ 19.26, 19.29.  Because the January 
2000 Statement of the Case addressed an entirely different 
issue, it can hardly be said to be duplicative.  In any 
event, even if there was duplication, such would not 
constitute a procedural defect worthy of remedy.  

With regard to the RO's explanation for the decisions 
reached, a review of the RO's rating decisions, Statements of 
the Case and Supplemental Statement of the Case reveals no 
obvious inadequacies. Although the attorney has characterized 
the RO's explanations as "argumentative", the attorney has 
advanced no specific examples or cogent reasons for such 
characterization, and the Board does not perceive any bias on 
the part of the RO in connection with this appeal.   

As for the attorney's disagreement with the issues certified 
for appeal, a claim is by definition a communication 
evidencing an intent to apply for a benefit administered by 
the VA.  See 38 C.F.R. §§ 3.150, 3.151, 3.155 (2001).  The 
four issues which have identified by the RO and which are 
reflected on the title page of this decision refer to 
benefits which the veteran is seeking and which have been 
denied.  The other so-called "issues" amount to contentions 
as to alleged improper development of the case and they do 
not constitute issues on appeal.  To develop these as issues 
in their own right would result in a misuse of administrative 
resources, with accompanying delay and with no discernible 
benefit to the veteran.  The Board can consider these 
"issues" as what they are, arguments made in support of the 
veteran's claims, without further ado.   

In connection with the array of additional "issues" 
presented, the veteran's attorney has moved the Board "to 
accept original jurisdiction of those matters not addressed 
by the Lincoln, Nebraska, VA Regional Office" [August 31, 
2001 letter, page 15].  The attorney presented no reason as 
to why the Board could take original jurisdiction over any 
matter not certified for appeal and he has cited to no law 
and regulation in support of his motion.  In point of fact, 
the two limited subject matter areas in which Congress has 
empowered the Board to have original jurisdiction are 
challenges to final Board decisions on the basis that they 
contain clear and unmistakable error and some attorney fee 
cases.  See 38 U.S.C.A. §§ 5904, 7111.  Neither the veteran 
nor his attorney have raised claims of this nature.  The 
motion is denied.   

Failure to report for VA examination

The veteran reported for a VA compensation and pension 
examination in December 1999.  The examination report 
included a brief medical history as provided by the veteran; 
an even briefer report of physical examination; diagnoses of 
"probably COPD", tobacco abuse and history of pneumonia while 
on active duty; and a somewhat unclear seven line discussion, 
which is quoted verbatim later in this decision.  

In a letter dated May 5, 2000, the veteran, through his 
attorney, contended that the December 1999 VA examination was 
inadequate for rating purposes.  The RO then transferred the 
veteran's claims folder to the VA Medical Center in Lincoln, 
Nebraska, so that another VA examination could be scheduled.  
However, in a letter dated August 11, 2000 the veteran, 
through his attorney, made it clear that he would not attend 
the scheduled examination.  In this and subsequent 
communications, the veteran through his attorney in essence 
calls upon VA to adjudicate his claims based exclusively on 
certain medical evidence which he himself has submitted.  

The veteran further stated that he would attend an 
examination if VA provided him with "compelling" reasons for 
doing so.  He did not cite any legal basis for the alleged 
requirement that "compelling reasons" be provided to 
claimants as a prerequisite for their consenting to attend VA 
examinations.  The Board rejects this extralegal and self-
imposed requirement of the veteran as a basis for his refusal 
to attend VA examinations.

The veteran has not since expressed any change in his posture 
of refusing to attend VA examinations.  As indicated above, 
his attorney has requested that the Board not remand this 
case. 

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a chronic 
disease such as arteriosclerosis becomes manifest to a degree 
of 10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Tobacco-related claims

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.

By its terms, 38 U.S.C. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the veteran filed his 
claim for service connection for disease related to nicotine 
addiction prior to that time, the statute does not apply in 
his case, and the prior General Counsel opinions permitting 
service connection based on tobacco use during service apply.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply].

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2001).

Failure to report for examination

When entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, in 
the case of an original compensation claim such as this one, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (2001).

Where a veteran fails without adequate reason to respond to 
an order to report for Department of Veterans Affairs 
examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b) (2001).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court of 
Appeals for Veterans Claims (the Court) pointed out that the 
VA must show that the appellant lacked "adequate reason" [see 
38 C.F.R. § 3.158(b)], or "good cause" [see 38 C.F.R. § 
3.655] for failing to report for a scheduled examination.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence].

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
hearing loss and rheumatoid arthritis and the evaluation of 
the left ankle disorder has proceeded in accordance with the 
provisions of the law and regulations.

(i.)  The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection for a lung condition, hearing loss and 
residuals of a cold injury by finding that the claims were 
not well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.  

In the August 2001 supplemental statement of the case the RO 
denied service connection based on the substantive merits of 
the claim, based on the standard of review which has been 
articulated in the law and regulations section above.  The 
Board finds, therefore, that the RO has adjudicated the 
veteran's claims under the correct standard.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed in Statements of the Case 
furnished in June 2000 and January 2001 and in a letter dated 
April 12, 2001, receipt of which was acknowledged by the 
veteran's attorney by return letter dated April 13, 2001.  
Moreover, the August 2001 supplemental statement of the case 
also referred to the provisions of the VCAA.  The Board 
believes, based on the record, that VA's duty to notify the 
veteran has been fulfilled.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also provides that a 
claimant has the responsibility to present and support a 
claim for benefits under the laws administered by the 
Secretary.  The VA may defer further assistance until the 
claimant submits requested information.

The veteran's attorney has refused to allow his client, the 
veteran, to report for VA examinations which the RO scheduled 
for the veteran and he requests that the VA obtain an 
independent medical opinion instead.    

Under the circumstances here presented, the Board concludes 
that the VA has complied with the requirements of the VCAA 
insofar as possible.  The veteran's original claims for 
entitlement to service connection for a lung condition, 
hearing loss, and residuals of cold injury had been denied as 
not well grounded in a January 2000 rating decision.  
Following the passage of the VCAA and the elimination of the 
well-groundedness standard, the RO attempted to schedule the 
veteran for another VA examination.  At this point, the 
veteran's attorney refused to have the veteran report for 
another examination, arguing that the evidence of record was 
sufficient to support grants of the benefits sought.  

Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
the VA.  In carrying out this responsibility, VA adjudicators 
determined that the evidence of record was insufficient to 
support a fully-informed decision on the merits of the 
veteran's claims and thus attempted to obtain more pertinent 
evidence, by scheduling the veteran for an examination.  

Because proceedings before the Board are ex parte and non-
adversarial in nature, the VA is required by statute and by 
case law to assist claimants in developing claims for 
veterans' benefits.  38 U.S.C.A. § 5107.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, the veteran's attorney 
desires that no more evidence be added to the record.  

The Board observes that under the newly-effective regulations 
implementing the VCAA, the VA is required to provide a 
medical examination when it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  It is the prerogative of the VA 
adjudicators, based upon their administrative experience and 
expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably-informed decision.  In this case, the 
VA adjudicators have determined that the record in this case 
is incomplete, and have attempted to supplement the record by 
obtaining additional medical evidence.  This supplementation 
of the record is not motivated by a desire to deny the 
veteran's claim, as the veteran's attorney claims, but by the 
mandate contained in the statutes and regulations cited 
above.    

The necessity to obtain as much information as possible is 
heightened in this case, because the veteran's service 
medical records are missing.  The veteran's refusal to report 
for VA medical examinations is particularly unfortunate under 
these circumstances.  

The attorney's request to expunge the December 1999 VA 
examination report from the record has been addressed by the 
Board above.  Acceding to this request would be entirely 
contrary to law and precedential judicial opinion.  To the 
extent that the veteran, through his attorney, disagrees with 
the examination report, the appropriate remedy for is to 
obtain another examination.  This remedy has been 
specifically rejected by the veteran.

Under the circumstances, it appears that VA has taken 
appropriate steps to assist the veteran in the development of 
his claims.  He has been given ample opportunity to present 
evidence and argument in support of his claim.  In response 
to the RO's April 2001 letters informing him of the type of 
evidence necessary to fully support his claims, his attorney 
indicated that he had no further evidence and argument to 
offer and requested that the appeal be forwarded immediately 
to the Board for appellate action.  In short, the veteran and 
his attorney have not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.

The Board concludes, based on a review of the record in this 
case, that the notice provisions of the VCAA have been 
complied with, and that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
will, therefore, proceed to consider the veteran's claims on 
their merits.

Discussion

As noted above, the veteran's service medical records are not 
on file and were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 1973.  The Court has held that in cases such as 
this where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). The Board's analysis of the veteran's 
claims has been undertaken with this heightened duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board will separately address the four issues currently 
on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Factual background

The veteran's DD Form 214 indicated that he was a light 
vehicle driver during service.  The only medical evidence of 
record reflecting the veteran's hearing acuity consists of a 
February 2000 report of private audiometric testing 
accompanied by a letter from the audiologist who administered 
the test.  These documents reflect that the veteran has 
moderate bilateral high frequency sensorineural hearing loss 
with good discrimination ability.  The audiologist indicated 
that, "From your history of being exposed to the noise of 
small arms and tanks while in the military during the mid 
1950's, it is quite likely that this was the beginning of 
your hearing loss.  The type and degree of your hearing level 
on your audiogram is consistent with noise induced hearing 
loss."  

As described above, the veteran has refused to report for a 
VA examination.  In essence, he wishes the claim to be 
decided on the basis of his own statements and the audiology 
examination report now of record.

Analysis

The Board initially finds that the veteran did not have good 
cause or adequate reason for his failure to report for a VA 
examination.  It is clear that he has willfully refused to 
report for a VA examination.  

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  For reasons 
expressed below, the Board finds that the veteran has 
abandoned his claim by refusing to report for a VA 
examination.  In the alternative, the Board concludes that a 
preponderance of he evidence of record is against the 
veteran's claim. 

The veteran has foreclosed further inquiry into this matter 
by refusing to submit to further examination.  When reminded 
that it is the prerogative of the VA to determine whether the 
evidence of record is adequate to determine whether 
entitlement to the benefit sought is warranted, he still 
refused to report for the examination.  [The Board observes 
in passing that it is somewhat ironic that although the 
veteran through his attorney complained that the December 
1999 VA examination was inadequate because it was done by a 
Registered Nurse Practitioner and not a physician (see the 
May 5, 2000 letter, page 3), he has no such difficulty 
relying solely on the report of an audiologist when such 
appears to be to his benefit, and has refused examination by 
a physician.]  

The veteran and his attorney appear to be attempting to 
manipulate the system so that only limited evidence which 
could be interpreted as supportive of the veteran's claim 
would be considered.  This situation is similar to that in 
Wood.  In that case, as here, the veteran argued that the 
evidence of record, although incomplete in part because of 
his own unwillingness to cooperate with the efforts of the VA 
to develop his case, was sufficient to support a grant.  
"Appellant now argues in his brief that, particularly 
because the health professionals accepted his Vietnam 
experiences as truthful, the BVA was required to do the same.  
That misconceives the role of the BVA.  The BVA has the duty 
to assess the credibility and weight to be given to the 
evidence."  See Wood, 1 Vet. App. at 193.  

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains".].
  
In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.   Of 
particular interest in light of this case is the following 
quote:  "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.   

In summary, the veteran's refusal to submit to a VA 
examination without good cause amounts to an abandonment of 
his claim under 38 C.F.R. § 3.158 and is denied on that 
basis.  

In the alternative, the Board finds that a preponderance of 
the evidence is against the veteran's claim.  The evidence in 
essence consists of the nexus opinion of an audiologist based 
on the veteran's own reports of noise exposure during 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Although the statement from the veteran's audiologist is the 
only medical evidence of record pertinent to the question of 
whether the veteran's currently-shown hearing loss had its 
inception during his period of service, the Board declines to 
give it  probative weight.  The statement was based entirely 
upon the veteran's own reported history of having been 
exposed to noise during service in Korea.  As noted above, 
the Court has repeatedly held that such does not constitute 
probative evidence.  See Swann and Reonal, supra; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset].    

In the absence of any probative evidence which links the 
veteran's current hearing loss to his military service, the 
Board finds that a preponderance of the evidence is against 
the claim, and it is also denied on that basis.

2.  Entitlement to service connection for residuals of cold 
injury.

The veteran claims he was exposed to extreme cold while 
stationed in Korea.  He asserts that as a result of this 
exposure, he has cold injury residuals including, but not 
limited to, a pulmonary disability and arteriosclerotic 
disease.  Those two disabilities are addressed separately 
below.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

The veteran has not identified any other, non-
cardiopulmonary, disabilities which may be related to cold 
exposure.  There is no medical evidence which is suggestive 
of any other disability which may be related to cold 
exposure.  In the absence of a present disability resulting 
from cold injury, there can be no valid claim.  Accordingly, 
the veteran's claim of entitlement to service connection for 
an unspecified disability as a result of exposure to cold 
during military service is denied on that basis.  

To the extent that the veteran has refused to report for a 
clarifying VA examination which would serve to identify any 
non-cardiopulmonary diseases related to claimed cold exposure 
in service, his claim is alternatively denied based on 
abandonment of his claim.   

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

Private medical records submitted in support of the veteran's 
claim reflect that he began having angina-like symptoms in 
1996.  Testing revealed ischemia in inferior and inferoapical 
areas.  Cardiac catheterization in November 1996 revealed 
severe two vessel and left main disease.  Subsequently, in 
the same month, intracoronary stents were surgically placed 
in the distal left anterior descending, mid left anterior 
descending and left main arteries.  

As explained above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  When a chronic disease such 
as arteriosclerosis becomes manifest to a degree of 
10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  

In this case, the evidence of record shows that the veteran's 
arteriosclerosis was initially diagnosed and treated in 1996, 
more than forty years after his discharge from service, well 
after the one-year presumptive period.  There is no earlier 
medical evidence indicative of heart disease.

None of the medical evidence of record addresses the question 
of whether the veteran's arteriosclerosis could be related to 
his military service.  As discussed at length above, the 
veteran has refused to report for a VA examination which 
could have yielded a medical opinion providing the necessary 
nexus to service.  

To the extent that the veteran himself is attempting to 
establish a nexus between service and his currently diagnosed 
heart condition, it is now well-established that as a 
layperson without medical training, he is not qualified to 
render medical opinions regarding matters, such as 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, in the absence of any competent medical evidence 
of record in support of his claim, a preponderance of the 
evidence is against the veteran's claim and it is denied on 
that basis.  In the alternative, as with the other issues on 
appeal, the Board finds that the veteran has in effect 
abandoned his claim by refusing to submit to a medical 
examination.  

4.  Entitlement to service connection for a pulmonary 
disability.

Factual background

In a January 1999 letter, the veteran's private primary care 
physician, C.D.B., M.D., submitted the following information 
in support of his VA claim:

I have had the privilege of taking care 
of [the veteran], who is a veteran of the 
service and served in the Korean War.  I 
have taken care of him since May 29, 
1975.  During that time he has had 
occasional episodes of shortness of 
breath.  Eventually, he has had problems 
with arteriosclerotic heart disease.  He 
is presently taking medications for that.  
He still continues to get short of breath 
occasionally and not have problems with 
chest pain at this time.  I feel it is 
not attributable to his arteriosclerotic 
heart disease.  

The patient, while in Korea, was exposed 
to extreme cold plus tobacco smoke of his 
fellow soldiers plus the tobacco he 
smoked at that time.  I feel in my 
medical opinion that this could have 
strongly affected his problem with 
shortness of breath at this time.  Would 
you please address this matter.  

Medical records submitted by the veteran confirm that the 
veteran has a long history of smoking, but do not provide 
more specific information pertaining to his smoking history 
or diagnosed pulmonary disease.  

In December 1999, the veteran reported for a VA respiratory 
examination scheduled in connection with his claim for 
service connection.  During the examination, he reported 
having had pneumonia shortly after he entered service.  He 
also reported having been exposed to a lot of cold air in 
Korea, and that he started smoking during service.  He stated 
he suffered from shortness of breath, a frequent cough and 
wheezing.  He was still smoking.  

Upon clinical examination, the examiner noted that the lung 
sounds were diminished throughout, there was a prolonged 
expiratory phase, with rare expiratory wheeze.  A November 
1999 chest X-ray was reviewed and interpreted as showing mild 
diffuse interstitial thickening, most likely chronic in 
nature.  Diagnostic assessments of probable chronic 
obstructive pulmonary disease, tobacco abuse, and history of 
pneumonia while on active duty, were rendered.  The report 
was concluded with the following discussion:

He had some cold exposure while in active 
duty.  However, do not feel that this has 
been the cause of veteran's current 
pulmonary processes.  Condition is 
probably related to veteran's smoking.  
However, veteran did not smoke prior to 
the service.  He began his smoking while 
in active duty.  Therefore, it is likely 
that he may not have started smoking if 
he did not go into the service, but we do 
not know that for sure.

The examination report is signed by the provider, a 
registered nurse practitioner, and by an approving physician.

The veteran completed a VA smoking questionnaire and 
submitted it to the RO in July 2000.  According to the 
questionnaire, he did not smoke prior to his entrance into 
service; that during service he smoked two packs a day; and 
he continued to smoke two packs a day after service.  

As discussed above, the RO attempted to schedule the veteran 
for further VA examination and testing, but the veteran, 
through his attorney, refused to cooperate with this request.  

Analysis

As noted above, the Board may decide cases in the 
alternative.  See Luallen and Holbrook, supra.

The Board initially notes that there is no definitive 
diagnosis of a pulmonary disability of record.  The veteran's 
private physician merely referred to shortness of breath and 
did not diagnose an underlying pulmonary disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].  The VA examination, which the veteran himself 
has repeatedly contended is inadequate, merely identified 
"probably" COPD.  Confirmatory testing was not done because 
the veteran refused to report for further examination.

The Board believes that service connection should be denied 
as to this issue because there is no firm diagnosis of a 
pulmonary disability.  In the absence of a disability, 
service connection may not be granted.  See Rabideau and 
Gilpin, supra.

Moreover, the Board believes that the veteran has abandoned 
his claim by refusing to report for VA examination.  

The veteran appears to contend that his claimed pulmonary 
disability is due to cold exposure and/or tobacco use in 
service.  Essentially, the pertinent evidence consists of the 
statement rendered by his private treating physician to the 
effect that the veteran's exposure to extreme cold plus 
primary and secondary tobacco smoke could have strongly 
affected his problems with shortness of breath.  As noted 
above the veteran's physician did not render a diagnosis or 
explain what if any disease process resulted from the 
veteran's military service.  Also of record is the opinion 
presented by the VA examiner in the December 1999 examination 
report to the effect that cold exposure was not the cause of 
the veteran's current pulmonary processes but tobacco use was 
a factor.  No effort was made to distinguish in-service (2 
years) from post-service (over 40 years) tobacco use.  The 
discussion, which is quoted verbatim above, is hardly a 
masterpiece of clarity.

The medical evidence of record is clearly inadequate to 
render an informed decision.  Both medical statements are 
poorly explained, to say the least.  As to the impact of cold 
exposure, they are contradictory.  There has been no effort 
to distinguish in-service versus post-service tobacco use, or 
to determine whether there may be a diagnosis of nicotine 
dependence related to service.  Evidently recognizing these 
deficiencies in the evidentiary record, the RO scheduled the 
veteran for another VA examination.  This course action was 
necessary based on the sparse and contradictory medical 
evidence of record.  The veteran refused to report for the VA 
examination, which presumably would shed further light upon 
these areas of inquiry.  

The Board cannot find that the veteran has good cause or 
adequate reason for his failure to report for VA examination.  
Even though his attorney has pointed out that the December 
1999 VA examination was inadequate, presumably in part 
because the examiner failed to address the question of the 
veteran's nicotine dependence, the veteran still refuses to 
report for another examination and instead relies on the 
short and conclusory statement of Dr. C.D.B., M.D..  This 
appears to be consistent with a strategy of attempting to 
exclude any potentially negative evidence from the record, as 
evidenced by the veteran's failed attempt to expunge the 
December 1999 VA examination report from the record.  

After having reviewed the evidence of record, it can only be 
said that there is insufficient evidence to decide this 
claim.  Because the record is incomplete due to of the 
veteran's unwillingness to cooperate with the VA, the claim 
is alternatively denied based on abandonment.  See 38 C.F.R. 
§ 3.158 (2001).

Additional comment

The Board has concluded that each of the veteran's claims for 
service connection should be denied and has provided 
explanations for each denial.  In so doing, the Board has 
addressed, as it is required to, all of the contentions 
advanced by the veteran.  The Board wishes to make it clear 
that identifying weaknesses in a claimant's presentation does 
not imply any absence of objectivity or incomplete 
application of due process.  Cf.  Helfer v. West, 174 F.3d 
1332, 1337 (1999).  Rather, such is consistent with the 
Board's statutory obligation to provide a complete 
explanation of the reasons and bases for its decision.  See 
38 U.S.C.A. § 7104(d).   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of cold injury is denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for a pulmonary disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

